DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 24, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered in its entirety.
It is noted that the search report and written opinion of the PCT patent application is not translated into English, thus the Examiner is unaware of its contents, and moreover, the written opinion would reasonably provide an explanation of relevance of the non-patent literature documents recited therein and made of record in the instant application that are similarly not translated into English. Consequently, these documents have been given a cursory review, but have not been considered with respect to the specificity of their contents.
The above applies to each of the non-patent literature documents for which no translation is provided (e.g. online retrieved documents, foreign office action, international search report, and PCT written opinion). An annotated copy of the information disclosure statement is attached hereto, which strikes out the references for which no translation has been provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (e.g. see claim 9) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (e.g. see claims 1-8) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: each of “functions” recited in any of claims 1 through 8. For example, “a first draw function that” is akin to a “step”.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The specification appears to indicate the corresponding structure includes a CPU programmed to perform the functionality recited after “function that” or “means for” language in the claims.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.  
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The claims are directed to articles of manufacturer (e.g. a non-transitory computer readable medium) and machines (e.g. an information process system).  Though the claims fall within one of the four subject matter categories, claims may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  Representative claim 1 recites the following (with emphasis added):
1. 	A non-transitory computer readable medium storing an information processing program that realizes with a computer: 
a first draw function that determines first game media by performing a draw based on a first draw table on the basis of a predetermined game selection operation by a player; 
a second draw function that determines second game media by performing a draw based on a second draw table on the basis of the predetermined game selection operation by the player; 
a medium group creation function that creates a medium group including the first game media determined by the first draw function and the second game media determined by the second draw function; 
a game control function that runs, by using the medium group, the predetermined game on the basis of an operation by the player; and 
a management control function that determines that at least one of the first game media determined by the first draw function is managed in association with identification information of the player, and determines whether or not to manage at least one of the second game media determined by the second draw function in association with the identification information of the player on the basis of a game result of the predetermined game.
In regards to independent claims 8 & 9, the claim recites substantially the same abstract idea as identified by the underlined text above with respect to claim 1, and thus, claims 1, 8, & 9 are herein discussed together with reference to claim 1 for brevity. 
The underlined portions of claim 1 generally encompass the abstract idea.  The abstract idea may be summarized as drawing game media, group creation of game media drawn, game control, and management of associations related to the drawn game media based on the game control. Dependent claims 2-7 further define the abstract idea by further defining the uses of the game media, process of game media selection, specifications of the game media, specification generation regarding game media drawing parameters, and/or game media distribution. The dependent claims merely provide additional abstract idea recitations.
The claimed abstract idea may be viewed, for example, as: 
a fundamental economic practice (e.g., rules for conducting a game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016) (cert. denied), and In re Marco Guldenaar (Fed. Cir. 2018); 
a method of managing a game, similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014) (non-precedential); 
the abstract idea of creating and applying a template of positions of one or more game contents, similar to that of GREE, INC. v. SUPERCELL OY (Fed. Cir. 2020) (non-precedential); 
the abstract idea of associating game objects and moving one or more of the objects, similar to that of GREE, INC. v. SUPERCELL OY (Fed. Cir. 2021) (non-precedential); and/or
a method of organizing human activities (e.g., allowing a human player to play the game according to rules of the game) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles a number of abstract ideas types as defined by the courts, such as a fundamental economic practice, methods of managing a game, and/or methods of organizing human activity.  In Smith and Marco Guldenaar, the court found that gaming activities, similar to the features claimed here (e.g. selecting and creating a group for use in a game) are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  Those gaming activities involved directing the use of gaming components such as cards and dice, which is comparable to directing the use of game media claimed here.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea.  The storing and transferring of bingo numbers to be played on a bingo card resembles the storing and transferring of templates of game contents claimed here.  In addition, the instant claims set forth managing which game media is associated with a player according to game play.  These features are similar to the abstract ideas discussed in Bilski and Alice because they involve directing humans on how to conduct certain fundamental interactions.
Under prong 1, the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. The “rules for the game”, including the drawing of game media, group creation, game control functionality, and management control functionality achieve a game related objective, and could be carried out using pen and paper or as a purely mental exercise. The functionality may be viewed as organizing human activity because it sets out various rules to be applied for one or more players.  
Under prong 2, the rejected claims do not integrate the abstract idea into a practical application because they add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) may be present in the rejected claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (only generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the rejected claims are directed to the judicially recognized exception of an abstract idea. 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a computer readable medium, some means for player interaction or input, an information processing device, a terminal, a server, and the like to conduct the functionality as claimed.  Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional computer components well-known in the art. 
The specification details the “hardware configuration” of the invention (paragraphs 0026-0039 & 0050-0062 of the instant application’s patent application publication No. 2021/0319669), all of which generically outlines these “additional elements” as nothing more then conventional computing components. As such, the claims are rejected because they do not include something substantially more than the judicial exception.
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited (PTO-892) for prior art relevant to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715